


Exhibit 10.51

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into on the 25th
day of October, 2007, to be effective as of November 1, 2007 (the “Effective
Date”), by and between REMINGTON ARMS COMPANY, INC., a Delaware corporation (the
“Company”), and JEFF COSTANTIN (the “Employee”).

R E C I T A L S:

1.          The Employee will be employed by the Company as of the Effective
Date as a key employee.

2.          The Company is engaged in the business of designing, manufacturing,
marketing, and selling (a) sporting goods products, including, by way of
illustration, firearms and ammunition, as well as hunting and gun care
accessories and clay targets, for the global hunting and shooting sports
marketplace, and (b) products with law enforcement, military and government
applications, including, by way of illustration, surveillance technology
products and powdered metal products (the “Business”). Following the Effective
Date, the Employee will become knowledgeable concerning the important aspects of
the Business.

3.          The Employee’s employment with the Company as of the Effective Date
will create a relationship of confidence and trust between the Employee and the
Company with respect to the Business of the Company and its affiliates and to
the business of any client or customer of the Company or its affiliates.

4.          The Company has determined that it is essential and in the best
interests of the Company and its shareholders to secure the services, and to
ensure the undivided dedication and cooperation, of the Employee from and after
the Effective Date. To that end, the Company has determined that it is in the
best interests of the Company and its shareholders to provide a Severance
Benefit (as defined below) as provided herein.

5.          This Agreement will become effective as of the Effective Date,
assuming the Employee becomes employed by the Company as of the Effective Date.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

Section 1.         Definitions. Whenever used in this Agreement, including the
Recitals and this Section 1, the following terms shall have the meanings set
forth below (unless otherwise indicated by the context), and such meanings shall
be applicable to both the singular and plural form (except where otherwise
expressly indicated):

 

 


--------------------------------------------------------------------------------



 

 

1.1         “Base Salary” means the amount the Employee is entitled to receive
from the Company as base wages or base salary on an annualized basis as in
effect immediately prior to his Termination. Base Salary does not include
bonuses, commissions, overtime pay, shift pay, premium pay, cost of living
allowances or income from stock options, stock grants, phantom stock awards or
other similar types of incentive compensation.

1.2         “Beneficiary” means the surviving spouse of the Employee or, if he
leaves no surviving spouse, then the Employee’s estate.

1.3

“Board” means the Board of Directors of the Company.

 

1.4

“Business” has the meaning indicated in the first recital above.

1.5         “Cause” means one or more of the following, in each case as
determined by the Company, in its sole discretion: (a) the Employee’s conviction
of, or pleading guilty or no contest to, any crime that constitutes a felony,
regardless of its demonstrable impact on the Company, or any other crime
involving moral turpitude that results, or is reasonably likely to result, in
material harm to the Company, (b) the failure of the Employee substantially to
perform the duties of his position or any other duties reasonably assigned to
him by the Company (other than any such failure due to physical or mental
illness) or other material breach by the Employee of any of his obligations owed
to the Company, after a demand for substantial performance or demand for cure of
such breach is delivered, and a reasonable opportunity to cure is given, to the
Employee by a Responsible Person, which demand identifies the manner in which
the Company believes that the Employee has not substantially performed his
duties or has breached his obligations, (c) the Employee’s willful misconduct or
gross negligence that has caused or would reasonably be expected to result in
material injury to the Company or any of its affiliates, (d) any diversion by
the Employee for his personal gain of any viable and significant business
opportunity from the Company (other than with the prior consent of the Board),
(e) violation of any provision of the Company’s Corporate Governance Guidelines,
the Company’s Code of Business Conduct and Ethics or any covenant contained in
this Agreement. For purposes of this Section 1.5, “Responsible Person” shall
mean the executive officer or other employee of the Company who is the direct or
indirect supervisor of the Employee.

1.6         “Code” means the Internal Revenue Code of 1986, as amended, and all
rules, regulations and other written guidance issued thereunder.

1.7         “Company” means Remington Arms Company, Inc., a Delaware corporation
with its principal offices at Madison, North Carolina.

1.8         “Confidential Information” means all trade secrets and other
information concerning the Business of the Company and its affiliates that is
confidential, proprietary or otherwise not generally available to the public. By
way of example, Confidential Information includes, without limitation, customer
lists, drawings, designs, information regarding product development, marketing
plans, sales plans, manufacturing plans, any information covered by the Uniform
Trade Secrets Act of Delaware or any other similar legal protections that may be
applicable (or any successor thereto), management organization information
(including data and other information relating to members of the Board, the
Board of Directors of RACI Holding,

 

2

 


--------------------------------------------------------------------------------



 

Inc. (“Holding”) and management of the Company or Holding), operating policies
or manuals, business plans, financial records, packaging design or other
financial, commercial, business or technical information relating to Holding,
the Company or any of their respective subsidiaries or affiliates or that
Holding, the Company or any of their respective subsidiaries or affiliates may
receive belonging to suppliers, customers or others who do business with
Holding, the Company or any of their respective subsidiaries or affiliates. The
parties expressly agree that Confidential Information does not exist in written
form only. Notwithstanding the foregoing, Confidential Information does not
include information that (a) is or becomes generally available to the public
other than as a result of a disclosure by the Employee in violation of the
provisions of the Agreement, or (b) is received by the Employee from another
party that did not receive such information directly or indirectly from the
Company or any of its affiliates under an obligation of confidentiality.

1.9

“Effective Date” means November 1, 2007.

1.10       “Good Reason” means, without the Employee’s express written consent,
(a) the reduction by the Company in the Base Salary of the Employee; or (b) the
transfer of the Employee’s primary work location to a location that is more than
fifty (50) miles from the Employee’s primary work location as of the Effective
Date.

1.11       “Person” means any individual, partnership, limited liability
company, joint venture, corporation, company, firm, group or other entity.

1.12

“Restricted Area” means the United States and Canada.

1.13       “Restricted Period” means the period commencing on the Effective Date
and ending on the Termination Date; provided, however, that in the event the
Employee’s employment is terminated as a result of a Severance Event and the
Employee becomes entitled to receive the Severance Benefit pursuant to
Section 2, or the Company otherwise elects to pay the Severance Benefit pursuant
to Section 2, the Restricted Period shall also include the 365 day period
following his Termination Date.

1.14

“Severance Benefit” means the payment described in Section 2.

1.15       “Severance Event” means the Termination of the Employee (a) by the
Company other than for Cause, death or Total Disability or (b) by the Employee
for Good Reason. In no event shall any one of the following events be treated as
a Severance Event:

(i)

Termination of the Employee as a result of his death;

 

(ii)

Termination of the Employee by the Company for Cause;

 

(iii)

Termination by the Employee for any reason other than Good Reason; or

(iv)        Termination of the Employee as a result of his Total Disability,
unless, and to the extent, the Company exercises its rights under Section 2.1.

 

 

3

 


--------------------------------------------------------------------------------



 

 

1.16       “Termination” and any derivative of that term means the termination
of the Employee’s employment with the Company or an affiliate.

1.17

“Termination Date” means the date of the Employee’s Termination.

1.18       “Total Disability” means the total disability of the Employee as
determined in accordance with the terms of the insured, group long-term
disability plan sponsored by the Company.

Section 2.

Severance Benefit.

2.1         Eligibility Amount of Severance Benefit. Subject to Sections 2.2 and
2.1 and Section 3, in the event the Employee is Terminated after the Effective
Date as a result of a Severance Event, the Employee, as replacement for the
compensation the Employee would have received had his employment with the
Company continued, shall receive his Base Salary for twelve (12) months through
the Company’s regular payroll (the “Severance Benefit”). No Severance Benefit
shall be paid to the Employee in the event the Employee is Terminated by the
Company for Cause, on account of the death or Total Disability of the Employee,
or by the Employee for any reason other than Good Reason or as a result of a
Severance Event; provided, however that the Company shall have the right to
elect to pay the Employee the Severance Benefit in the event of a termination by
the Company for Cause or by the Employee without Good Reason in exchange for the
Employee’s compliance with the covenants set forth in Sections 3.3 and 3.4. In
the event the Employee becomes entitled to receive a Severance Benefit due the
occurrence of a Severance Event but dies prior to receiving the Severance
Benefit, then such amount shall be paid to his Beneficiary. Notwithstanding
anything to the contrary in this Agreement, this Agreement shall be null and
void and of no effect if the Employee does not commence his employment with the
Company as of the Effective Date.

2.2         Release of Claims. No Severance Benefit shall be provided to the
Employee unless the Employee has properly executed and delivered to the Company
a release of claims substantially in the form attached to this Agreement as
Exhibit A and that release of claims has become irrevocable as provided therein.
Such release of claims shall not be accepted by the Company unless it is
executed on or after the Employee’s Termination Date. Prior to the occurrence of
a Severance Event, the release of claims may be revised by the Company. The
Company may in any event modify the release of claims to conform it to the then
current laws of the local jurisdiction applicable to the Employee.

2.3         Exclusive Payment. The Severance Benefit is intended to constitute
the exclusive payment in the nature of severance or termination compensation
that shall be due the Employee upon Termination due to the occurrence of a
Severance Event, and shall be in lieu of any such other severance or termination
compensation under any other agreement, plan, program or policy of the Company.
Accordingly, if the Employee is a party to an employment, severance,
termination, salary continuation or other similar agreement with the Company, or
is a participant in any other severance plan, practice or policy of the Company,
any Severance Benefit paid to the Employee shall be reduced (but not below zero)
by the amount of severance pay to which he is entitled under such other
agreement, plan, practice or policy. The Severance Benefit shall not

 

4

 


--------------------------------------------------------------------------------



 

be reduced, however, by any benefits paid or payable under the tax-qualified
retirement plan and non-qualified retirement plan sponsored by the Company.

Section 3.         Employment and Post-Termination Obligations of Employee. All
payments to the Employee under this Agreement shall be subject to the Employee’s
compliance with the following provisions during the Restricted Period and,
except as otherwise provided in this Section 3 following the Termination of the
Employee’s employment:

3.1         Assistance in Litigation. The Employee shall, upon reasonable
notice, furnish such information and assistance to the Company as may reasonably
be required by the Company in connection with any investigation, inquiry,
litigation or other proceeding in which it is or may become involved, and which
arises out of facts and circumstances known to the Employee (and without regard
to whether the Employee is a party thereto). The Company shall promptly
reimburse the Employee for his reasonable out-of-pocket expenses incurred in
connection with the fulfillment of his obligations under this Section 3.1.

3.2         Confidential Information. As a consequence of his unique position
with the Company, the Employee acknowledges and agrees that he will have broad
assess to Confidential Information, that Confidential Information will in fact
be developed by him in the course of performing his duties and responsibilities
with the Company, and that Confidential Information furnishes a competitive
advantage in many situations and constitutes, separately and in the aggregate, a
valuable, special and unique asset of the Company. During the Restricted Period
and at any time thereafter, and except as required by any court, supervisory
authority or administrative agency or as may be otherwise required by applicable
law, the Employee shall not, without the written consent of the Board, or a
person authorized thereby, communicate, furnish, divulge or disclose to any
Person, other than an employee of the Company, or a Person to whom communication
or disclosure is reasonably necessary or appropriate in connection with the
performance by the Employee of his duties as an employee of the Company, any
Confidential Information obtained by him while in the employ of the Company,
unless and until such information has become a matter of public knowledge at the
time of such disclosure. The Employee shall use his best efforts to prevent the
removal of any Confidential Information from the premises of the Company, except
as required in connection with the performance of his duties as an employee of
the Company. The Employee agrees that all Confidential Information (whether now
or hereafter existing) conceived, discovered or developed by him during the
period of his employment with the Company belongs exclusively to the Company and
not to him.

3.3         Non-Disparagement. During the Restricted Period and at any time
thereafter, the Employee shall not make any statement, written or oral, whether
expressed as a fact, opinion or otherwise, that disparages, or could reasonably
be construed as disparaging, the Company, or its officers, directors, employees,
shareholders, representatives or agents. Except as is reasonably necessary or
appropriate in connection with the performance of his duties as an employee of
the Company, the Employee shall not knowingly take any action or knowingly
provide information or issue statements, to the media or otherwise, or knowingly
cause anyone else to take any action or provide information or issue statements,
to the media or otherwise, regarding the Company or its officers, directors,
employees, shareholders, representatives or agents.

 

 

5

 


--------------------------------------------------------------------------------



 

 

3.4         Noncompetition and Non-Solicitation. The Employee acknowledges and
agrees that the duties and responsibilities to be performed by him for the
Company are of a special and unusual character which have a unique value to the
Company, the loss of which cannot be adequately compensated by damages in any
action in law. The Employee further acknowledges and agrees that the unique and
proprietary knowledge and information possessed by, or which will be disclosed
to, or developed by, the Employee in the course of his employment will be such
that his breach of the covenants contained in this Section 3.4 would
immeasurably and irreparably damage the Company regardless of where in the
Restricted Area the activities constituting such breach were to occur. Thus, the
Employee acknowledges and agrees that it is both reasonable and necessary for
the covenants in this Section 3.4 to apply to the Employee’s activities
throughout the Restricted Area and for the Restricted Period. In recognition of
the special and unusual character of the duties and responsibilities of the
Employee and as a material inducement to the Company to employ the Employee as
of the Effective Date in this special and unique capacity, the Employee
covenants and agrees that, during the Restricted Period, the Employee shall not,
directly or indirectly:

(a)        perform services for, engage in or be engaged in, assist, counsel,
advise or otherwise support any business within the Restricted Area which is
competitive with the Business;

(b)        call upon any Person who is, or was at any time during the twelve
(12) month period ending on the Termination Date, a customer of the Company for
the purpose of providing services or manufacturing, selling or distributing
products similar to, or competitive with, the services provided by the Company
or the products manufactured, sold and distributed by the Company;

(c)        solicit, divert, or take away, or attempt to solicit, divert or take
away, any Person who is, or was at any time during the twelve (12) month period
ending on the Termination Date, a customer of the Company for the purposes of
providing services or manufacturing, selling or distributing products similar
to, or competitive with, the services provided by the Company or the products
manufactured, sold and distributed by the Company; or

(d)        employ or induce or attempt to induce any employee of the Company to
terminate his employment with the Company for the purpose of performing services
for, assisting, counseling, advising or otherwise supporting any business within
the Restricted Area which is competitive with the Business.

3.5         Failure to Comply. In the event of a breach by the Employee of the
provisions of this Section 3, the Company shall have and may exercise any and
all rights and remedies available to the Company at law or otherwise, including,
but not limited to, obtaining an injunction from a court of competent
jurisdiction enjoining and restraining the Employee from committing such
violation. The Employee hereby consents to the issuance of such injunction and
agrees to submit to the equitable jurisdiction of any court of competent
jurisdiction, without reference to whether the Employee resides or does business
in that jurisdiction at the time such injunction is sought or entered.

 

 

6

 


--------------------------------------------------------------------------------



 

 

3.6         Reasonableness of Restrictions. The Employee and the Company have
each carefully read the provisions of this Section 3 and, having done so, agree
that the restrictions set forth in this Section 3 (including, but not limited
to, the Restricted Period restriction and the Restricted Area restriction set
forth in this Section 3) are fair and necessary to prevent the Employee from
unfairly taking advantage of contacts established, nurtured, serviced, enhanced
or promoted and knowledge gained during the Employee’s employment with the
Company, and are necessary for the reasonable and proper protection of the
Company’s interests. The Employee agrees and acknowledges that the Company and
its affiliates are engaged in the Business and sell and distribute their
products throughout the United States and other jurisdictions throughout the
world, and that it would not be reasonable to limit the geographic scope of
these covenants to any particular geographic location. The Employee acknowledges
that the covenants contained in this Section 3 will not cause an undue burden on
the Employee. Notwithstanding the foregoing, in the event any part of the
covenants set forth in this Section 3 is held to be invalid or unenforceable,
the remaining parts thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein. In the event that any provision of this Section 3 is declared by a
court of competent jurisdiction to be overbroad as written, the Employee
specifically agrees that the court should modify such provision in order to make
it enforceable, and that a court should view each such provision as severable
and enforce those severable provisions deemed reasonable by such court.

Section 4.

Tax Consequences.

4.1         Deductions and Withholding; No Representations. The Employee agrees
that the Company or its affiliates, as applicable, shall withhold from the
payment of the Severance Benefit, all federal, state, local and/or other taxes
which the Company determines are required to be withheld in accordance with
applicable statutes or regulations from time to time in effect. The Company
makes no representations or warranties to the Employee with respect to the tax
consequences (including, but not limited to, income tax consequences) related to
the payment contemplated by this Agreement, and the Employee is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences.

4.2         Code Section 409A. To the extent applicable, the parties hereto
intend that this Agreement comply with Section 409A of the Code (“Code Section
409A”). The parties agree that this Agreement shall at all times be interpreted
and construed in a manner to comply with Code Section 409A and that should any
provision be found not in compliance with Code Section 409A, the parties are
contractually obligated to execute any and all amendments to this Agreement
deemed necessary and required by the Company’s legal counsel to achieve
compliance with Code Section 409A unless such action results in substantial
additional costs to the Company. By execution and delivery of this Agreement,
the Employee irrevocably waives any objections he may have to any amendments
required by Code Section 409A. The parties also agree that in no event shall any
payment required to be made pursuant to this Agreement be made to the Employee
unless compliant with Code Section 409A. In the event amendments are required to
make this Agreement compliant with Code Section 409A, the Company shall use its
best efforts to provide the Employee with substantially the same benefits and
payments he would have been entitled to pursuant to this Agreement had Code
Section 409A not applied, but in a manner that is compliant with Code Section
409A and does not result in substantial additional

 

7

 


--------------------------------------------------------------------------------



 

costs to the Company. The manner in which the immediately preceding sentence
shall be implemented shall be the subject of good faith negotiations between the
parties.

Section 5.         Notices. Any notice or other communication required or
permitted to be delivered under this Agreement shall be (a) in writing, (b)
delivered personally, by courier service or by certified or registered mail,
first-class postage prepaid and return receipt requested, (c) deemed to have
been received on the date of delivery or on the third business day after the
mailing thereof, and (d) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

If to the Company:

 

Remington Arms Company, Inc.

870 Remington Drive

Post Office Box 700

Madison, NC 27025-0700

Attention: Mark Little

 

If to the Employee:

 

Jeff Costantin

9 Rice Lane

Long Valley, NJ  07853

 

Section 6.         Entire Agreement. This Agreement (including Exhibit A hereto)
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof, and all promises, representations, understandings,
arrangements and prior agreements relating to such subject matter (including,
without limitation, those between the Employee and any other person or entity)
are merged into and superseded by this Agreement, and the terms of any prior
employment agreement or arrangement shall, from and after the date of this
Agreement, be of no further force or effect.

Section 7.        Governing Law; Consent to Jurisdiction.

7.1        This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware (without regard to conflict of law principles
thereof) applicable to contracts made and to be performed therein, and in any
action or other proceeding that may be brought arising out of, in connection
with or by reason of this Agreement, the laws of the State of Delaware shall be
applicable and shall govern to the exclusion of the law of any other forum.

7.2        Any action to enforce any of the provisions of this Agreement shall
be brought exclusively in a court of the State of Delaware or in a Federal court
located within the State of Delaware, and by execution and delivery of this
Agreement, the Employee and the Company irrevocably consent to the exclusive
jurisdiction of those courts and the Employee hereby submits to personal
jurisdiction in the State of Delaware. The Employee and the Company irrevocably
waive any objection, including any objection based on lack of jurisdiction,
improper venue or forum non conveniens, which either may now or hereafter have
to the bringing of any

 

8

 


--------------------------------------------------------------------------------



 

action or proceeding in such jurisdiction in respect to this Agreement or any
transaction related hereto. The Employee and the Company acknowledge and agree
that any service of legal process by mail in the manner provided for notices
under this Agreement constitutes proper legal service of process under
applicable law in any action or proceeding under or in respect to this
Agreement.

Section 8.         Binding Effect; Assignability; Merger or Consolidation. This
Agreement shall be binding upon and inure to the benefit of the parties hereto.
The obligations of the Employee hereunder may not be delegated, and the Employee
may not, without the Company’s written consent, assign, transfer, convey,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any
interest herein. Any such attempted delegation or disposition shall be null and
void and without effect. The Company and the Employee agree that this Agreement
and all of the Company’s rights and obligations hereunder may be assigned or
transferred by the Company to and shall be assumed by and be binding upon any
successor to the Company; provided, however, that the Company will not
consolidate or merge into or with another Person, or transfer all or a material
part of its assets to another Person (a “Successor Entity’) unless the Successor
Entity shall assume this Agreement, and upon such assumption, the Employee and
the Successor Entity shall become obligated to perform the terms and conditions
of this Agreement.

Section 9.         Severability. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Specifically, in the event any part of the covenants set forth in Section 3 is
held to be invalid or unenforceable, the remaining parts thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein. In the event that any
provision of Section 3 is be declared by a court of competent jurisdiction to be
overbroad as written, the Employee specifically agrees that the court should
modify such provision in order to make it enforceable, and that a court should
view each such provision as severable and enforce those severable provisions
deemed reasonable by such court.

Section 10.       Amendment: Waiver. Except as otherwise provided in Section 4,
no provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is approved by the Board or a duly authorized
committee thereof. No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No delay in exercising any right or remedy shall constitute a
waiver thereof, and no waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its or his rights hereunder on any
occasion or series of occasions.

Section 11.       Headings. All headings herein are inserted for convenience and
ease of reference purposes only and are not to be considered in the construction
or interpretation of this Agreement.

 

 

9

 


--------------------------------------------------------------------------------



 

 

Section 12.       Counterparts. This Agreement may be executed simultaneously in
counterparts, both of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 13.       No Duty to Mitigate. The Employee shall have no obligation to
take any action to mitigate or offset any amounts payable by the Company
pursuant to this Agreement by seeking other employment or otherwise, nor shall
the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer after the date of the Employee’s Termination or otherwise.

Section 14.       Source of Payments; No Trust. The obligations of the Company
to make payments hereunder shall constitute a liability of the Company to the
Employee. Such payments shall be from the general funds of the Company, and the
Company shall not be required to establish or maintain any special or separate
fund, or otherwise to segregate assets to assure that such payments shall be
made, and neither the Employee nor his Beneficiary shall have any interest in
any particular asset of the Company by reason of its obligations hereunder.
Nothing contained in this Agreement shall create or be construed as creating a
trust of any kind or any other fiduciary relationship between the Company and
the Employee or any other person. To the extent that any person acquires a right
to receive payments from the Company hereunder, such right shall be no greater
than the right of an unsecured creditor of the Company.

Section 15.       No Right to Continued Employment. Nothing contained in this
Agreement shall be construed as conferring upon the Employee the right or
imposing upon him the obligation to continue in the employment of the Company
after the Effective Date, nor shall it be construed as imposing upon the Company
the obligation to continue to employ the Employee after the Effective Date. The
Company and the Employee acknowledge that the employment of the Employee is and
shall continue to be “at will” and may be terminated at any time by either
party, with or without Cause.

Section 16.       No Conflicts. The Employee represents that he is entering into
this Agreement voluntarily and that the Employee’s employment hereunder and his
compliance with the terms and conditions of this Agreement will not conflict
with or result in his breach of any agreement to which he is bound.

Section 17.       Employee Acknowledgment. The Employee (a) has had a reasonable
amount of time in which to review and consider this Agreement prior to
signature, (b) has in fact read the terms of this Agreement, (c) has the full
legal capacity to enter into this Agreement and has had the opportunity to
consult with legal counsel before signing this Agreement, (d) fully and
completely understands the meaning, intent and legal effect of this Agreement,
and (e) has knowingly and voluntarily executed this Agreement.

Section 18.       Recitals. The Recitals to this Agreement are incorporated
herein and shall constitute an integral part of this Agreement.

 

 

10

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

REMINGTON ARMS COMPANY, INC.

 

 

By: /s/ Thomas L. Millner
       ——————————————————

Name: Thomas L. Millner

Title: CEO

 

EMPLOYEE

 

/s/ Jeff Costantin

———————————————————–

Jeff Costantin

 

11

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

REMINGTON ARMS COMPANY, INC.

SEVERANCE AGREEMENT

GENERAL RELEASE AND WAIVER OF CLAIMS

In consideration of the payment by Remington Arms Company, Inc. (“Remington”) of
the Severance Benefit to me pursuant to that certain Severance Agreement dated
__________, _______, to which this Exhibit A is attached (the “Agreement”), I,
Jeff Costantin agree to and do finally and completely release and forever
discharge Remington and its parents, subsidiaries and affiliates, and any one or
more of their employees, shareholders, officers, directors or agents (the
“Releasees”) from any and all liabilities claims, obligations, demands and
causes of action of any and every kind or nature whatsoever, in law, equity or
otherwise, known or unknown, suspected or unsuspected, disclosed and
undisclosed, which now have, own or hold, or claim to have, own or hold, or
which I may have, own or hold, or claim to have, own or hold, against each or
any of the Releasees arising from or relating to my employment with Remington
and termination of that employment.

This General Release and Waiver of Claims (this “Release”) includes, without
limiting the generality of the foregoing, claims arising under any provision of
federal, state federal or local law, any federal, state or local
anti-discrimination statute, ordinance or regulation, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Americans with Disabilities Act, the
Family and Medical Leave Act, Title VII of the Civil Rights Act of 1964 and the
Civil Rights Act 1991, or the Employee Retirement Income Security Act of 1974,
all as amended, or any similar federal, state or local statutes, ordinances or
regulations, or claims in the nature of a breach of contract, claims for
wrongful discharge, emotional distress, defamation, fraud or breach of the
covenant of good faith and fair dealing, tort and wage or benefit claims (other
than the Severance Benefit to which I am entitled under the Agreement);
provided, however, that this Release does not include actions brought to enforce
the terms of this Release, including my right to the Severance Benefit, or to
secure benefits under any other employee benefit plan or program of Remington of
which I am a participant unless expressly excluded by the Agreement. If I
violate the terms of this Release, I agree to pay the Releasees’ costs and
reasonable attorneys’ fees.

I acknowledge that, among other rights subject to this Release, I am hereby
waiving and releasing any rights I may have under the ADEA, that this Release is
knowing and voluntary, and that the consideration given for this Release is in
addition to anything of value to which I was already entitled as an employee of
Remington.

As provided by law, I have been advised by Remington to carefully consider the
matters outlined in this Release and to consult with such professional advisors
as I deem appropriate, including a lawyer of my own choice. I acknowledge I have
had at least twenty-one (21) days from my receipt of this Release to consider
the terms and conditions set forth herein, and I understand that I have seven
(7) days following my execution of this Release to revoke my signature, in which
event this Release shall not be effective or binding on the parties, and I will

 

 


--------------------------------------------------------------------------------



 

not receive the Severance Benefit described in the Agreement. I further
understand fully and acknowledge the terms and consequences of this Release, and
I voluntarily accept them.

ACKNOWLEDGED AND AGREED TO,

INTENDING TO BE LEGALLY BOUND HEREBY:

Dated:______________________________

___________________________
Employee


 

 

 

 

 

 